Review and Approval of Joint Fidelity Bond RESOLVED, that after considering all relevant factors, including, but not limited to, the existing and projected value of the aggregate assets of each registered investment company to which any covered person may have access, the type and terms of the arrangements made for the custody and safekeeping for such assets, the nature of the securities held by each Fund, the number of the other parties named as insured, the nature of the business activities of such other parties, the amount of the Bond, the amount of the premium for such Bond, the ratable allocation of the premium among all parties named as insureds, and the extent, if any, to which the share of the premium allocated to each registered investment company varies from the premium such registered investment company would have had to pay if it had provided and maintained a single insured bond, it is the judgment of the Trustees, including a majority of the Trustees who are not interested persons of the Funds separately, that the Bond is fair and reasonable in form and amount therefore that the Funds’ Bond coverage hereby be approved with the Chubb Group of Insurance Companies in the amount of $5,825,000 and annual premium amount of $12,184 set forth in the materials provided to be allocated to the Funds as contained in the materials provided to the Board, for a one-year term expiring on March31, 2013 and it is further RESOLVED, that the officers of the Funds be, and hereby are, authorized and directed to enter into an agreement with the other insureds under the Bond regarding the allocation of the proceeds of any recovery under the Bond, under paragraph (f)of Rule17g-1 promulgated by the SEC under the 1940 Act, such agreement to continue so long as the Bond is in force and whether or not the coverage thereunder is increased or decreased, and to increase the amount of such Bond as may be necessary to satisfy the requirements of Rule17g-1(d)under the 1940 Act; and it is further RESOLVED, that any appropriate officer of the Funds is authorized to make any and all payments and do any and all other acts, in the name of the Funds and on their behalf, as they, or any of them, may determine to be necessary or desirable and proper with the advice of counsel in connection with the foregoing resolution, and to make the filings and give the notices required by Rule17g-1(g)under the 1940 Act.
